DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The references listed in the Information Disclosure Statement filed on 2/9/21 have been considered by the Examiner (see attached PTO-1449).
3.	The IDS submitted contain over 160 references.  The Examiner has considered the references to the extent reasonably expected during normal examination time.  If Applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the Applicant to provide a statement indicating such relevance and a clear identification of such reference.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4, 9, 12-16, 21 and 24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Heller et al. (Pub. No. US 2003/010821) (hereinafter Heller).
As per claims 1, 12, Heller teaches receiving sensor data corresponding to a monitored analyte level from an analyte sensor (see paragraph [0007] and Fig. 11), at least a portion of the analyte sensor being positioned in contact with a fluid under a skin layer (see paragraphs [0010] and [0060]); monitoring for an adverse data condition occurrence associated with the analyte sensor based on the sensor data (see paragraphs [0013] and [0271]); providing a notification to a user when the adverse data condition occurrence exceeds a predetermined threshold during a time period; and displaying the notification on a display of a receiving device (see paragraphs [0271] and [0309]).
As per claims 13 and 24, Heller teaches an analyte sensor, wherein a portion of the analyte sensor is configured to be positioned in contact with a fluid under a skin layer; and a receiving device, comprising: a display; one or more processors; and at least one memory storing instructions which, when executed by the one or more processors (see paragraphs [0007]-[0011]), cause the receiving device to: receive sensor data corresponding to a monitored analyte level from the analyte sensor (see paragraph [0007] and Fig. 11); monitor for an adverse data condition occurrence associated with the analyte sensor based on the sensor data (see paragraphs [0013] and [0271]); provide a notification to a user when the adverse data condition occurrence exceeds a predetermined threshold during a time period; and display the notification on a display of a receiving device (see paragraphs [0271] and [0309]).

	As per claims 2 and 14, Heller further teaches detecting the portion of the analyte sensor is positioned in contact with a fluid under a skin layer (see paragraph [0079], examiner considers the determination of the analyte level by the electrochemical detecting the portion of the analyte sensor is positioned in contact with a fluid”). 
	As per claims 3, 4, 15 and 16, Heller further teaches the adverse data condition occurrence comprises a persistent low analyte level (see paragraphs [0271] and [0308]).
As per claims 9 and 21, Heller further teaches that the provided notification instructs the user to replace the analyte sensor (see paragraph [0273]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller.
While Heller further teaches that “the output signals and/or analyzed data derived using the two or more working electrodes 58 may be compared to determine if the signals from the working electrodes agree within a desired level of tolerance. If the output signals do not agree, then the patient may be alerted to replace the sensor or sensors. In some embodiments  the patient is alerted only if the lack of agreement between the two sensors persists for a predetermined period of time.” (see paragraph [0271]). 
 Heller fails to explicitly teach that the time period is between 1 to 24 hours. However, such predetermined time period is considered an obvious matter of design .

6.	Claims 10, 11, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller in view of Wang et al. (Pub. No. US 2007/0163894) (hereinafter Wang).
	While Heller teaches verifying that the analyte sensor is properly inserted and positioned (see paragraphs [0074] and [0210]), Heller teaches the system as stated above except that the provided notification instructs the user to perform one or more troubleshooting steps and wherein the one or more troubleshooting steps comprise verifying that a transmitter unit is in proper contact with the analyte sensor.
	Wang teaches “verifying that the sensor and transmitter have been properly positioned and the user programs the characteristic monitor the identification of the transmitter 100 verifies proper operation and calibration of the transmitter 100. The characteristic monitor 200 and transmitter 100 then work to transmit and receive sensor data to determine characteristic levels. Thus, once a user attaches a transmitter 100 to a sensor set 10 (or otherwise initiates communication therebetween), the sensor 12 is automatically initialized and readings are periodically transmitted, together with other information, to the characteristic monitor 200”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching into Heller’s invention because it would provide more accurate reading of the analyte level of the patient.

Allowable Subject Matter
7.	Claims 5-7 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art of record teach or fairly suggests a method or a system comprising: monitoring for an adverse data condition occurrence associated with the analyte sensor based on the sensor data, wherein the adverse data condition occurrence comprises identified data quality flags or identifiers associated with an inaccurate analyte level received from the analyte sensor, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Prior art
8.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Kraft et al. [‘551] disclose analyte monitoring systems comprising signal receiver that is configured to receive wireless signal and to provide notification to a user of the actual real-time analyte level, sensor state (function status, failure occurrence, error code, etc.) or a state representative thereof. Such notification may be an audible, tactile and/or visual alarm and may further include a display of the actual analyte concentration value.
Cosentino et al. [‘209] disclose glucose meter calibration system includes a test strip incorporating a calibration identifier. The glucose meter calibration system also includes a glucose meter including a calibration identifier access device configured to access a 
   
 Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857